Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 26, 2019

The Court of Appeals hereby passes the following order:

A20E0021. OSAGIE EKHORUTOMWEN v. DOMINISHA JAMISON.

      The Appellant in the above-styled case has filed a motion pursuant to Court
Rule 40(b) entitled Appellant's Motion For Extension Of Time To File Application
For Discretionary Appeal. The application for discretionary appeal is due on
December 26, 2019. Said motion is hereby GRANTED. Appellant's application for
discretionary appeal is due on January 27, 2020.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.